           Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 1 of 11



1    Elizabeth D. Tate AZ Bar No. 032659
2    Elizabeth D. Tate Attorney at Law
     2953 N. 48th Street
3    Phoenix, AZ 85016
4
     Telephone (602) 670-4653
     Fax (602) 595-5959
5    Attorney for Plaintiff Luis E. Contreras
6
7
8
                     IN THE UNITED STATES DISTRICT COURT FOR THE
9
                                      DISTRICT OF ARIZONA
10
11   Luis E. Contreras                           ) Case No.:
                                                 )
12                         Plaintiff,            ) COMPLAINT
13                                               )
     vs.                                         ) JURY TRIAL DEMANDED
14                                               )
15                                               )
     City of Nogales, Officer Andres Palafox,    )
16    in his official and individual capacities, )
17   Officer Martin Quezada, in his official and )
     individual capacities, HCH Tucson Holdings,)
18   LLC                                         )
19    d/b/a Carondelet Holy Cross Hospital,      )
     Defendants.                                 )
20
            COMES NOW, Plaintiff Luis E. Contreras, by and through his attorney of record,
21
     Elizabeth Tate, and hereby submit his Complaint against Defendants, and each of
22
     them, and alleges as follows:
23
24   ///

25   ///

26   ///
27
28




                                                -1-
         Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 2 of 11



1                                    NATURE OF THE ACTION
2          1.      This is an action brought by Plaintiff for compensatory injunctive and
3    declaratory relief and damages against the City of Nogales and its Police Officers,
4
     Palafox, Quezada, and HCH Tucson Holdings, LLC d/b/a Carondelet Holy Cross
5
     Hospital. Plaintiff’s Fourth Amendment rights under the U.S. Constitution were violated,
6
     through 42 U.S.C. Section §1983 and the Defendants assaulted, battered, maliciously
7
     prosecuted, abused process, intentionally inflicted emotional distress and falsely
8
     arrested and imprisoned Plaintiff giving rise to the state law claims.
9
10
                              PARTIES, JURISDICTION AND VENUE
11
           2.      At all times relevant hereto to this action, Plaintiff, Luis E. Contreras
12
     (hereinafter “Plaintiff”), was a resident of Pasco, Washington.
13
           3.      Always relevant hereto this action, Defendant, Andres Palafox (hereinafter
14
                “Palafox”), was a resident of Santa Cruz County, Arizona and employed by
15
16              the City of Nogales as a police officer.

17         4.      Always    relevant   hereto   this    action,   Defendant,   Officer   Quezada

18              (hereinafter “Quezada”), was a resident of Santa Cruz County, Arizona and
19              employed as police officer with the City of Nogales.
20         5.      Always relevant hereto this action, Defendant, City of Nogales, was a
21              municipal corporation, which has an established the City of Nogales Police
22              Department, established for serving and protecting residents of Nogales,
23
                Arizona. City of Nogales is the employer of Defendants Palafox and Quezada
24
                are responsible for their torts under the theory of respondeat superior. City of
25
                Nogales is liable for Defendants Palafox and Quezada violation of Contreras’s
26
                Fourth Amendment rights because the officers acted pursuant to a policy of
27
                excessive force and failure to train its officers in handling citizens who refused
28




                                                   -2-
          Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 3 of 11



1               medical treatment. The City of Nogales, its Officers Palafox and Quezada are
2               collectively referred to as the “Nogales Defendants.”
3          6. Always relevant hereto this action, Defendant HCH Tucson Holdings, LLC,
4
                d/b/a Carondelet Holy Cross Hospital is a private hospital whose medical staff
5
                assisted the Nogales officer’s perpetration of illegal acts against Contreras.
6
                Defendant HCH Tucson Holdings, LLC d/b/a Carondelet Holy Cross Hospital
7
                is responsible for its employees’ torts under the theory of respondeat superior.
8
           7. This Court has subject matter jurisdiction for the federal claim herein because
9
10              it arises from federal statutes, 28 U.S.C. 1331, and as provided by 28 U.S.C.
11
                1343(a) (3,4). The Court has supplemental jurisdiction over the state law
12
                claims under 28 U.S.C. 1367(a).
13
14         8. This Court (Tucson Division) is the proper venue for this action pursuant to 28
15              U.S.C. 1391o (b) (1, 2).
16
                                        CONDITION PRECEDENT
17
           9.       Prior to the institution of this lawsuit, Plaintiff, filed written notice of claim
18
     with the Nogales City Clerk on November 6, 2019 perfecting service on the City and
19
     each Defendant Officer.
20
           10.      Defendants failed to respond to Plaintiff within the 60-day timeframe
21
     allotted by the Statute.
22
           11.               All conditions precedent to the institution of this lawsuit have been
23
24              fulfilled.

25                                      FACTUAL BACKGROUND

26         12.      On May 11, 2019, Plaintiff, a truck drive had just returned from making

27              deliveries in Mexico. Plaintiff parked his semi-truck and walked to an IHOP

28              restaurant located at 1671 N. Industrial Park Drive in Nogales to get water
                and order a meal. It was an extremely hot day. Plaintiff entered the IHOP and


                                                    -3-
     Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 4 of 11



1        ordered water and prepared to order his meal. Shortly thereafter, a waitress
2        approached Plaintiff to take his order. Plaintiff informed the waitress he still
3        needed more time and requested more water.
4     13.   A few minutes later, Officers Palafox and Quezada arrived at the IHOP and
5        approached Plaintiff at his table to ask him questions.          Plaintiff who was
6        minding his own business asked the officers if there was a problem. Plaintiff
7        informed the officers that no one at the restaurant had asked him to leave so
8        there should not be any problems. Officers Palafox and Quezada then asked
9        Plaintiff to step outside.
10    14.   Plaintiff followed the officers outside who directed him to sit on the
11       sidewalk. Plaintiff sat down on sidewalk and the officers began questioning
12       him about whether he used drugs. Plaintiff informed the officers that he did
13       not use drugs. The officers kept insisting to Plaintiff that it looked like he was
14       high on drugs. A few more minutes passed, and an ambulance arrived on the
15       scene.
16    15.   Officers Palafox and Quezada instructed Plaintiff to get into the ambulance
17       where he was made to lie on a bed. The EMTs then evaluated Plaintiff and
18       indicated that Plaintiff was fine. At that point, Plaintiff asked to be left alone

19       and declined any further medical treatment.            But Officers Palafox and

20       Quezada instructed the EMTs to transport Plaintiff to Carondelet Holy Cross

21       Hospital for more testing and followed behind the ambulance in their police

22       cars.

23    16.   Once at the hospital a doctor at the hospital ordered Plaintiff to lay down

24       on a hospital bed.       Plaintiff did not want to lay down, refused medical

25       treatment and headed toward the exist.        The doctor then looked at Officers

26
         Palafox and Quezada and order them to “get him” meaning to stop Plaintiff

27
         from leaving. The officers grabbed Plaintiff by the arms as Plaintiff tried to
         leave. As Plaintiff headed toward the exit, Officers Palafox and Quezada
28
         tackled Plaintiff to the ground. One of the officers then forcefully hit Plaintiff in


                                             -4-
     Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 5 of 11



1        the head. Plaintiff continued to try to leave and one officer drew his taser.
2        One of the doctors yelled to the officer, “Make sure that’s not a real gun.”
3        Officers Palafox and Quezada continued to beat Plaintiff up and tasered him
4        until one of the doctors stated, “That’s enough.” The doctor then ordered the
5        officers to place Plaintiff on a hospital bed where they handcuffed Plaintiff to
6        the hospital bed.
7     17.   Two nurses then came in the room. The male nurse then began extracting
8        urine from Plaintiff’s penis with a small tube causing excruciating pain. The
9        female nurse then inserted a needle into Plaintiff’s arm to take a blood
10       sample. Some time later, the nurses returned to the room to inform Plaintiff
11       that all the tests they had taken against his will were negative.           Plaintiff
12       repeated to all that he did not use drugs nor was he on drugs and asked to
13       leave.
14    18.   Officers Palafox and Quezada informed Plaintiff that he could leave
15       because they were pressing charges against him. The officers then took
16       Plaintiff to jail charging him with 3 counts of aggravated assault, resisting
17       arrest, assault, and criminal damage. Plaintiff spent the night in jail, but
18       Plaintiff had done nothing wrong.

19    19.   The following day on May 12, 2019, Plaintiff’s father came to Nogales to

20       bail Plaintiff out of jail. On May 15, 2019, Plaintiff appeared for his court

21       hearing. After being misdirected to the court that was handling the charges,

22       Plaintiff learned that all charges against him had been dismissed.

23    20.   The City of Nogales had a custom and/or policy of using excessive force

24       against its citizens and failing to train its officers handling citizens that refuse

25       medical treatment and proper use of tasers.

26
      21.   These Nogales police officers have not been meaningfully disciplined or

27
         trained concerning their actions and are emboldened to violate citizens’ rights
         with no accountability to their superiors.
28




                                             -5-
           Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 6 of 11



1           22.     Defendants Palafox and Quezada used excessive force and falsely
2                arrested Plaintiff without probable cause because they had no fear of
3                discipline as City of Nogales had not disciplined its police officers in the past
4                for constitutional violations. The Nogales Defendants then abused process
5                and maliciously prosecuted Plaintiff for assault and other charges that were
6                dismissed.
7    ///
8    ///

9    ///

10
                                                COUNT I
11
12     (42. U.S.C. § 1983- Excessive Force and False Arrest in violation of the Fourth
                   and Fourteenth Amendments the Nogales Defendants)
13
14          26      Plaintiff incorporates by this reference each allegation previously made in

15   this Complaint, as if fully set forth herein.
16          27      All individual Nogales Defendants to this claim, always relevant hereto,
17   were acting under the color of state law in their capacity City of Nogales police officers
18   and their acts and omissions were conducted within the scope of their official duties or
19   employments.
20          28      At the time of the complained of events, Plaintiff had a clear constitutional
21   right under the Fourth Amendment to be secure in his person from unreasonable
22   seizure through excessive force and false arrest and to refuse medical treatment.
23          29      The Nogales Defendants knew or should have known these rights at the
24   time of the complained of conduct as they were clearly established at the time.
25          30      The Nogales Defendants acts and use of force, as described herein, were
26   objectively unreasonable considering the facts and circumstances confronting them and
27   violated Fourth Amendment rights of Plaintiff.
28          31      The Nogales Defendants actions and use of force, as described herein,
     were also malicious and/or involved reckless, callous, and deliberate indifference to


                                                     -6-
          Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 7 of 11



1    Plaintiff’s federally protected rights. The force and detainment used by the Nogales
2    Defendants violated Fourteenth Amendment rights of Plaintiff.
3          32      The Nogales Defendants unlawfully seized and detained Plaintiff by means
4    of objectivity unreasonable, excessive, and physical force, thereby unreasonably
5    bruising and detaining Plaintiff. The Nogales Defendants lacked probable cause to
6    arrest Plaintiff who had did nothing wrong, simply refusing medical treatment.
7          33      The Nogales Defendants failed to take reasonable steps to protect Plaintiff
8    from objectively excessive force        and therefore each are liable for the injuries and
9    damages resulting in force of each Nogales Defendant.
10         34      The acts and/or omissions of all individual Nogales Defendants were
11   moving forces behind Plaintiff’s injuries.
12         35      As a direct and proximate result of the Nogales Defendants’ unlawful
13   conduct, Plaintiff suffered actual physical and emotional injuries, and other damages
14   and losses as described herein entitling him to compensatory and special damages in
15   amounts to be determined at trial.           As further result of the Defendants’ unlawful
16   conduct, Plaintiff has general damages in amounts to be established at trial.
17         36      In addition to compensatory, economic, consequential, and special
18   damages, Plaintiff is entitled to punitive damages against each of the individually

19   named Defendant Officers         under 42. U.S.C. § 1983, in that the actions of each of

20   these individual Defendants have been taken maliciously, willfully or with reckless or

21   wanton disregard of the constitutional rights of Plaintiff.

22
23              Count II – CIVIL ASSAULT AND BATTERY AS ALL DEFENDANTS

24         37 . Plaintiff incorporates by reference the preceding paragraphs of this

25              Complaint as if fully set forth herein.

26
        38.        Defendants Palafox and Quezada together with medical staff at Carondelet

27
           Holy Cross Hospital grabbed hold of Contreras and forcibly extracted urine from
           Plaintiff’s penis with tube and drew blood with a needle from Plaintiff without
28
           Plaintiff’s consent. Defendants handcuffed Plaintiff to a hospital bed intending to


                                                    -7-
       Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 8 of 11



1       cause harmful offensive conduct. Plaintiff experienced excruciating pain and
2       extensive bruising.
3     39.      Plaintiff was placed in apprehension of danger, reasonably believing that
4       he was about to be touched and was touched in an offensive way when
5       Defendants grabbed him, forcibly treated him, and chained Plaintiff to a hospital
6       bed. Plaintiff did not consent to Defendant’s conduct and was harmed.
7       Defendants’ conduct was a substantial factor in the harm caused to Plaintiff.
8     40.     Medical staff of Carondelet Holy Cross Hospital performed medical
9       procedures on Plaintiff without Plaintiff’s consent which amounted to common
10      law battery.
11    46.     Defendants Palafox and Quezada used excessive force while Plaintiff was
12      at the Carondelet Holy Cross Hospital.
13    47.     Because of Defendants use of excessive force Plaintiff suffered serious
14      bodily injury.
15    48.     Defendant City of Nogales is the employer of Defendants Palafox and
16      Quezada and is responsible for the defendant officers’ actions under the legal
17      theory of respondeat superior.
18    49.     Defendant Carondelet Holy Cross Hospital is the employer of its medical

19      staff which assisted Defendants Palafox and Quezada and is responsible for their

20      employee’s actions under the legal theory of respondeat superior.

21    50.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

22      suffered actual physical and emotional injures and other damages and losses as

23      described herein entitling him to compensatory and general damages in amounts

24      to be established at trial.

25   COUNT IV – MALICIOUS PROSECUTION AND ABUSE OF PROCESS AS TO THE

26
                                  NOGALES DEFENDANTS

27
      51.     Plaintiff incorporates by reference the preceding paragraphs of this
        Complaint as if fully set forth herein.
28




                                                  -8-
       Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 9 of 11



1     52.      The Nogales Defendants instituted criminal proceedings against Plaintiff
2       that terminated in Plaintiff’s favor when they were dismissed.
3     53.      The Nogales Defendants possessed actual malice because the charges
4       were brought to cover up the needless beating Officers Palafox and Quezada
5       had inflicted on Plaintiff and were a needless brandishing of their power over
6       Plaintiff as police officers.
7     54.      The Nogales Defendant lacked probable cause to charge Defendant with
8       crimes because he was not bothering anyone, simply drinking water at the IHOP,
9       and preparing to order a meal. The Nogales Defendants willfully abused its use
10      of the legal process to cover up their assault on Plaintiff and intimidate the
11      Plaintiff.
12    55.      Plaintiff has been damaged because of the baseless charges against him
13      having to spend the night in jail and to post bond. Plaintiff experience shame and
14      fright having to spend the night in jail and to call his father for help to get out the
15      circumstances the Nogales Defendants created for him.
16    COUNT V INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AS TO ALL
17                                      DEFENDANTS
18    56.      Plaintiff incorporates by reference the preceding paragraphs of this

19      Complaint as if fully set forth herein.

20    57.      The Defendants engaged in reckless, intentional conduct to attack Plaintiff

21      and not permit him to leave, handcuffing him to a hospital bed while medical staff

22      inserted a tube into his penis and drew blood against Plaintiff’s will.

23    58.      This behavior was extreme and outrageous and utterly intolerable in a

24      civilized society.

25    59.      The Defendants intended to cause injury to Plaintiff because they despised

26
        him for his refusal to be medically treated and insisted on his personal freedom to

27
        refuse medical treatment.
     COUNT VI COMMON LAW FALSE ARREST AND FALSE IMPRISIONMENT AS TO
28
                                    THE ALL DEFENDANTS


                                                  -9-
         Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 10 of 11



1       60.       Plaintiff incorporates by reference the preceding paragraphs of this
2          Complaint as if fully set forth herein.
3       61.       The Defendants detained Plaintiff at the hospital without lawful authority
4          and no legal basis after Plaintiff refused medical treatment and tried to leave the
5          hospital.
6       62.       The Defendants unlawful detention of Plaintiff was without Plaintiff’s
7          consent and without lawful authority and was achieved by handcuffing Plaintiff to
8          a hospital bed.
9                                 DEMAND FOR TRIAL BY JURY
10         Plaintiff hereby demands a trial by jury on all his claims, pursuant to the U.S.
11   Constitution Seventh Amendment and Federal Rules of Civil Procedure Rule 38 (a, b).
12
                                       PRAYER FOR RELIEF
13
           WHEREFORE, Plaintiff, reserves the right to amend this Complaint at the time of
14
     trial to include all items of damages not yet ascertained, prays judgment against the
15
     Defendants, and each of them, as follows:
16
           1.     An order awarding Plaintiff actual and compensatory damages for
17   violations of civil rights and restitution in an amount according to proof a time of trial.
18         2.     An order awarding Plaintiff actual, punitive and compensatory damages in
19   compensation for unreasonable excessive use of force, false arrest, civil assault and
20   battery, malicious prosecution/abuse of process and intentional infliction of emotional
21   distress; Plaintiff does not seek punitive damages against Defendant City of Nogales.
22         3.     An order awarding Plaintiffs reasonable attorney’s fees and costs.
23
           4.     An order awarding Plaintiff prejudgment interest according to proof; and
24
           5.     For such other and further relief as the Court deems just and proper.
25
           DATED this 8th day of May 2020
26
27
                                                     ELIZABETH D. TATE ATTORNEY AT LAW
28




                                                  -10-
     Case 4:20-cv-00199-DCB-PSOT Document 1 Filed 05/08/20 Page 11 of 11



1
2                                    By:/s/ Elizabeth D. Tate
                                     _________________________________
3                                        ELIZABETH D. TATE
4
                                         Attorney for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       -11-
